I concur in the judgment in this case for the reason that a violation of the Crabbe Act (Sections 6212-13 to 6212-20, General Code), like the violation of any other penal statute, is an offense against the sovereignty of the state, and therefore county lines, except for the purpose of venue and jurisdiction, have no more significance in determining when an offense begins and ends than have private property lines, unless expressly made so by the statute itself.
The Legislature has not attempted to divide a single continuous offense against the Crabbe Act into as many separate offenses as there are counties that, by *Page 532 
reason of venue, have jurisdiction of the offense. It alone has such power.